' ·-   -·~-~~·--·---   --   ----------~·c-   -•




                   Order issued February           7     , 2013




                                                                        In The
                                                           Qtnurt nf Apptata
                                                  1JHft4 llistritt nf Wtxas at llallas
                                                                  No. 05-11-00885-CV


                                                       IN RE PHILLIPPE PADIEU, Relator


                                         Original Proceeding from the 219th Judicial District Court
                                                           Collin County, Texas
                                                    Trial Court Cause No. 219-82278-07


                                                                    ORDER
                                                    Before Justices Francis, Myers, and Evans

                                Based on the Court's opinion of this date, we DISMISS relator's petition for writ of

                   mandamus. We ORDER that relator bear the costs of this original proceeding.